Citation Nr: 1415469	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for service-connected left chondromalacia patella.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to October 1993.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's previously established 10 percent ratings for service-connected right and left chondromalacia patella were continued therein.  His previously established noncompensable rating for service-connected tension headaches was increased to 30 percent.  He appealed each of these determinations.

In doing so, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  Such a hearing was scheduled and then rescheduled.  None was ever held, as the request was properly withdrawn by the Veteran's representative in a May 2012 statement.  38 C.F.R. § 20.704(e).  The Board denied a rating in excess of 30 percent for migraine headaches in December 2012.  Accordingly, this issue no longer is on appeal.  Ratings in excess of 10 percent for chondromalacia of the patella of right knee and of the left knee were remanded for additional development, however.  These issues now are ripe for adjudication.  The following determinations are made based on review of the Veteran's paper and electronic claims files.


FINDINGS OF FACT

1.  The Veteran's service-connected right chondromalacia patella manifests only noncompensable limitation of motion, but has evolved into arthritis.

2.  The Veteran's service-connected left chondromalacia patella manifests only noncompensable limitation of motion, but has evolved into arthritis.

3.  Resolving reasonable doubt in his favor, the Veteran has right knee symptoms related to surgery to remove his semilunar cartilage.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right chondromalacia patella, now with arthritis, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 10 percent for service-connected left chondromalacia patella, now with arthritis, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).  

3.  The criteria for a separate rating of 10 percent for the now service-connected symptomatic removal of right knee semilunar cartilage have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259, 4.118, Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific notice about substantiating the claim is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned also should be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)). None is found. A pre-decisional August 2009 letter informed them of the general criteria for establishing an increased rating, criteria for establishing an increased rating for a knee disability in particular, the evidence required, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned. In a July 2013 letter, information as to the Veteran's and VA's respective duties for obtaining evidence was reiterated to him and his representative. The Veteran's appeal was readjudicated.  See November 2013 supplemental statement of the case.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records have been obtained by VA and submitted by him or his representative.  The most recent obtained by VA was in compliance with the Board's December 2012 remand.  No private treatment records have been obtained by VA because none have been identified, despite the Veteran and his representative being afforded opportunities to do so by responding to the aforementioned letters.  The Veteran underwent VA medical examinations in October 2009 and in October 2013.  To the extent the claims file was not reviewed at either, it is of no great import.  The examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The examinations are in sum adequate because the determinations made herein are fully informed by these actions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
That the examinations are adequate means that enough findings from them are acceptable.  It does not mean that all findings are accepted.  Indeed, a deficiency with respect to the range of motion findings for the right knee at the October 2009 examination is discussed below.  The Veteran questioned the competency of the hospitalist who performed it to measure range of motion in a statement dated in July 2010 and received in August 2010.  Yet there is no indication, other than the one deficiency, that the measurements obtained were inaccurate.  They are similar to those obtained by the physician who performed the October 2013 examination and those documented in VA treatment records.  They indeed are on the low side, and thus are more favorable to the Veteran, when all measurements are compared.  Without them, the decisions made herein still would be warranted.  The Veteran also raised a frustration that the hospitalist did not indicate that he was wearing new shoes when their wear pattern was checked.  However, it was noted that his shoes were new and that wear pattern abnormality therefore could not be determined.

Significantly, neither the Veteran nor his attorney has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

A.  Schedular

Disability ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  Both the Veteran's service-connected right knee chondromalacia patella and his service-connected left knee chondromalacia patella have been rated under Diagnostic Code 5262 of this regulation since the December 2009 rating decision, which concerns the period beginning August 17, 2009, when the instant claim was filed.  They were rated under Diagnostic Code 5257 of this regulation from October 28, 1993, until this date.  The Diagnostic Code utilized depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only time a change is not permissible is when a particular rating under a particular Diagnostic Code is protected because it has been in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  This is not the case here.  As such, all potentially applicable Diagnostic Codes will be considered.

Diagnostic Code 5010 pertains to traumatic arthritis.  Traumatic arthritis is to be rated as degenerative arthritis, also known as osteoarthritis, under Diagnostic Code 5003.  It provides for establishment by X-ray evidence.  Rating is made on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of motion of the knee with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Additionally, Diagnostic Code 5261 addresses limitation of motion of the leg with respect to extension.  Extension limited to 10 degrees is assigned a 10 percent rating.  A 20 percent rating is assigned for extension limited to 15 degrees, while extension limited to 20 degrees merits a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normal range of motion is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 pertains to other knee impairment due to recurrent subluxation or lateral instability.  It sets forth a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and the maximum 30 percent rating for severe impairment.  

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  It established only one rating of 20 percent.  Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  The only rating thereunder is 10 percent.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Finally, Diagnostic Code 5263 addresses genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The only rating it provides for is 10 percent.

Pyramiding, evaluating the same manifestation of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet rating under more than one Diagnostic Code is warranted if there are separate and distinct manifestations.  The critical requirement is that none of the symptomatology is overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Second, separate ratings are assigned for arthritis or limitation of motion and for other impairment or cartilage dislocation or removal.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

Several Diagnostic Codes are inapplicable to the Veteran's service-connected right chondromalacia patella and service-connected left chondromalacia patella.  This includes Diagnostic Code 5262, which was used most recently to evaluate these disabilities.  Yet the current rating of 10 percent, but no higher, for each of the Veteran's disabilities is warranted under different Diagnostic Codes.  Specifically, it is warranted for arthritis or limitation of motion under Diagnostic Codes 5003 after consideration of Diagnostic Codes 5260 and 5261.  A new separate rating of 10 percent further is warranted for the Veteran's service-connected right chondromalacia patella under the Diagnostic Code for cartilage removal.  No other separate rating is warranted for this disability, and no separate rating at all is warranted for his service-connected left chondromalacia patella.

Diagnostic Code 5262 is inapplicable because there is no indication that the Veteran has impairment of either his right or left tibia and fibula.  VA treatment records and the October 2013 VA medical examination document that he sometimes wears braces on his knees, but that this never has been attributed to nonunion or malunion of the aforementioned bones.  It is clear from he has both a right and a left knee disability, but these records and examinations never have so attributed it.  Nothing reported by the Veteran, his wife, or his coworkers suggests any misalignment of his tibia and fibula.  Detection, and accordingly mention of, such misalignment would be expected if it existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The purpose of the examinations, and to a lesser though still significant extent the records, indeed was to assess the current state of the Veteran's knees.
Diagnostic Code 5256 also is inapplicable. There is no indication of ankylosis with respect to either knee. Ankylosis is stiffening to the point of immobility, consolidation, or fixation. Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992). It was not found at the October 2009 or October 2013 examination. Movement to varying degrees, which precludes the aforementioned, indeed was measured. No ankylosis was referenced in VA treatment records. Nothing reported by the Veteran, his wife, or his coworkers suggests right or left ankylosis. Diagnostic Code 5263 is inapplicable. No mention or suggestion of genu recurvatum, whether upon examination, in VA treatment records, or reported by these individuals has been made.

Since well prior to the instant claim, VA treatment records have contained a diagnosis of degenerative joint disease (DJD) of the knees.  DJD is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  The October 2009 examination does not mention imagining showing DJD, any kind of arthritis, or even any degeneration with respect to the Veteran's right knee.  It notes that July 2009 X-rays of the left knee were negative.  VA treatment records reveal that X-rays taken in February 2011 of the right knee and in March 2011 of the left knee both showed DJD.  Further, May 2011 magnetic resonance imaging (MRI) scans showed degeneration bilaterally.  May 2012 X-rays of the left knee showed no bone abnormality, while an August 2012 MRI showed degeneration and July 2013 X-rays showed DJD.  The October 2013 examination finally found arthritis in both knees based on the February 2011 and July 2013 X-rays.

There is, in sum, some conflict regarding whether or not the Veteran's knees are affected by arthritis.  With respect to the right knee, everything except diagnostic imaging from the October 2009 VA medical examination is positive for arthritis.  It thus appears that either the examination was inaccurate or that arthritis formed thereafter.  Arthritis is found in either case.  With respect to the left knee, all everything except diagnostic imaging from the October 2009 examination and that taken in May 2012 is positive for arthritis.  Imaging both before and after that in May 2012 is positive.  The May 2012 imaging thus is inaccurate.  That from the October 2009 examination also apparently is either inaccurate or arthritis formed thereafter.  Arthritis is found in either case.  As such, Diagnostic Codes 5003 and/or 5010 require that it be determine whether a noncompensable or compensable rating is merited under Diagnostic Codes 5260 and 5261.

At the October 2009 examination, the Veteran had 93 degrees of flexion in his right knee initially and upon repetition.  His extension initially and upon repetition was not normal.  It was noted that 170 degrees were lacking.  Yet this is not possible since complete range of motion in the knee is only 140 degrees.  This finding accordingly will not be used as it contains an obvious typographical error.  The Veteran's left knee had flexion to 100 degrees and extension to a normal zero degrees initially and repeatedly.  He had no objective evidence of pain during initial or repeated motion for either knee, but pain was the factor limiting his motion.  VA treatment records document that he had a mild reduction in flexion and extension bilaterally in March 2011, pain with flexion and extension of the right knee in July 2011, a moderate reduction in flexion and extension bilaterally in May 2012.

Flexion was to 135 degrees with extension to zero degrees of the left knee in a July 2012 VA treatment record.  At the October 2013 VA medical examination, the Veteran could flex his right knee to 110 degrees initially and to 115 degrees upon repetition.  He could extend it to zero degrees initially and repeatedly.  There was no objective evidence of pain.  For the left knee, the Veteran could flex to 105 degrees initially and to 115 degrees upon repetition.  Initial extension was not measured and thus no finding in this regard can be used, but it was to zero degrees upon repetition.  There was no objective evidence of pain.  Movement in the left knee was characterized as less than normal.  A February 2013 VA treatment record documents normal range of motion bilaterally, while an August 2013 record documents a range of zero to 110 degrees in the left knee.

The Veteran's range of motion in each knee, in sum, is limited.  This is supported not only by the measurements that have been taken but by the determinations that there is mild to moderately reduced range of motion bilaterally as well as less movement in the left knee than normal.  Yet the Veteran's flexion in both knees has been greater than 45 degrees each time it was measured precisely.  His extension in both knees has been less than 10 degrees each time it was measured precisely and accurately.  Pain, to the extent it was present during flexion and extension, is of no consequence.  Painful motion indeed does not constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no indication of flexion limited to 45 degrees or less or extension limited to 10 degrees or more, in other words.  

At the October 2009 examination, the Veteran reported week-long flare-ups in each knee each month.  He described them as awful pain.  At the October 2013 examination, he also reported occasional flare-ups and described them as pain and swelling.  The Veteran is a lay person because there is no indication that he has a medical background.  Lay persons are competent to report symptoms they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Factors to assess the credibility of competent lay reports include interest, inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran, in addition to being competent, is credible because no significant reason for doubt exists.

It is possible that the Veteran's flexion and extension are reduced during flare-ups because of the pain and swelling he experiences.  He indeed indicated at the October 2009 medical examination that he could barely walk.  He similarly indicated at the October 2013 VA medical examination that his ability to bend his knees and walk is impacted during flare-ups.  He also otherwise has reported having difficulty walking when he has pain.  His coworkers and wife have reported the same.  They are competent because such difficulty is readily observable by them.  They also are credible for the same reason as the Veteran.  

However, neither he, his wife, nor his coworkers estimated the number of degrees his flexion and extension are reduced beyond typical during a flare-up.  The examiner who conducted the October 2009 examination did not address this point.  The examiner who conducted the October 2013 examination recognized function may be more limited than normal during flare-ups.  Yet it then was explained that range of motion would have to be measured during a flare-up in order to determine the amount, in degrees, of any additional limited function.  As such, the examiner concluded that providing range of motion during a flare-up would require resort to mere speculation.  "Pure speculation or remote possibility" is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  There accordingly remains no indication of flexion limited to 45 degrees or less or extension limited to 10 degrees or more in either knee even taking flare-ups into account.

Noncompensable ratings, in sum, would be assigned for limited motion in each of the Veteran's knees under Diagnostic Codes 5260 and 5261.  The current 10 percent rating is proper for each knee, however, under Diagnostic Codes 5010 and/or 5003.  The knee indeed is a major joint.  38 C.F.R. § 4.45(f).  Confirmatory findings, some objective, have been made.  As discussed above, there was right knee pain during motion at least on one occasion.  Tenderness to palpation, though not present at either examination, also sometimes has been found in VA treatment records.  These records and the reports of the Veteran, his wife, and his coworkers, for which competency and credibility is undisputed, further reveal burning pain ranging in severity from moderate to excruciating.  VA treatment records dated beginning in 2011 show some swelling in one or both knees even though neither examination does.  Grinding, clicking, and/or crepitus finally has been reported as well as documented in VA treatment records and at the October 2009 examination.

With respect to Diagnostic Code 5257, the Veteran denied dislocation and recurrent subluxation at the October 2009 VA medical examination.  Recurrent subluxation in either knee was not found at the October 2013 examination.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  It follows that neither of the Veteran's knees has been misaligned.  However, a March 2011 VA treatment record contains his report that they give way.  This sole report of instability, which is competent, is not credible because it is inconsistent with the other evidence.  Neither of his knees was unstable at the October 2009 examination.  His left knee was stable per a May 2012 VA treatment record.  Both knees were stable per a February 2013 VA treatment record, while such a record dated in August 2013 shows that the left knee was stable.  The Veteran's right and left knees finally were stable at the October 2013 examination.  It occasionally has been noted that he uses a cane in addition to knee braces, but this has not been attributed to knee instability.
Thus, with regard to Diagnostic Codes 5258 and 5259, and for the left knee in particular, these Diagnostic Codes are inapplicable.  At no point has any surgery on the Veteran's left knee been mentioned.  Regarding the right knee, there is no indication whatsoever of semilunar cartilage dislocation.  Diagnostic Code 5258 thus is not applicable.  VA treatment records note that the Veteran had arthroscopic surgery in June 2005 for DJD and a meniscal tear.  It was described thereafter as debridement.  Debridement is removal of foreign material and devitalized or contaminated tissue.  Dorland's at 481.  It was described at the October 2013 VA medical examination as a meniscectomy.  A meniscectomy is the excision of a meniscus.  Dorland's at 1151.  A meniscus is crescent-shaped structure, with such structure in the leg being made of cartilage.  Id.  The Veteran had semilunar cartilage removed, in other words.  Diagnostic Code 5259 therefore is applicable.

Under Diagnostic Code 5259, a separate rating of 10 percent for the right knee is proper.  That the Veteran's right knee has been symptomatic following his surgery indeed readily is inferred.  It was indicated at the October 2013 examination that he had at that time or had at some time in the past frequent episodes of "locking" and pain in his right knee.  That these symptoms were in the past as opposed to present then cannot be assumed since such was not specified.  It additionally was indicated that the Veteran did not have any symptoms residual to his surgery.  However, no explanation was provided in the examination for this conclusion.  Any reliance on it therefore would be misplaced.  Discussed above further was that the Veteran has several right knee symptoms.  It seems highly likely that some of these symptoms, or at least some portion of some of these symptoms, is associated with his surgery.  Reasonable doubt in this regard is resolved in his favor.

Naturally, the Veteran has scars as a result of his right knee surgery.  38 C.F.R. § 4.118 addresses skin disabilities.  Diagnostic Codes 7801 through 7805 specifically address scars other than of the head, face, or neck.  Beginning October 23, 2008, Diagnostic Code 7801 has pertained to such scars that are deep and nonlinear.  Ratings range from 10 to 40 percent thereunder based on the size of the area affected.  The size for a 10 percent rating is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Diagnostic Code 7802 established a 10 percent rating for such scars that are superficial, nonlinear, and 144 square inches (929 square centimeters) or greater.  There is no Diagnostic Code 7803.  Diagnostic Code 7804 concerns unstable or painful scars.  They merit a rating of 10 to 30 percent based on how many exist.  Finally, Diagnostic Code 7805 relates to other scars and other effects of scars.  It provides for rating of any effects not considered by the other Diagnostic Codes to be made under the appropriate Diagnostic Code(s).

The only time that the Veteran's right knee surgical scars were described was at the October 2013 VA medical examination.  They were characterized as stable, not painful, and less than 6 square inches (39 square centimeters) in size.  Given their small size, even the lowest compensable rating of 10 percent is not proper under Diagnostic Code 7801 or 7802.  It therefore does not matter whether the scars are linear or nonlinear or whether they are deep or superficial.  A compensable rating under Diagnostic Code 7804 is not proper because the Veteran's scars are neither unstable nor painful.  Finally, such a rating is not proper pursuant to Diagnostic Code 7805 because there is no indication whatsoever that the aforementioned Diagnostic Codes did not cover his scars or their effects.  The noncompensable rating for his scars therefore is subsumed as part of his 10 percent separate rating for the surgery producing them.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each finding leading to the decision that increased ratings for service-connected right and left chondromalacia patella are not warranted based on limitation of motion and arthritis-and in making each finding leading to the decision that a separate rating of 10 percent for the right knee is warranted based on symptomatic removal of the semilunar cartilage.  However, the preponderance of the evidence is against increased ratings and for a separate rating.  There is no reasonable doubt to resolve in the Veteran's favor at any time during the appeal period.  It thus follows that a staged rating is not warranted.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that neither the Veteran's service-connected right knee chondromalacia patella now with arthritis, his service-connected left knee chondromalacia patella now with arthritis, nor his newly recognized service-connected right knee symptomatic semilunar cartilage removal is unusual or exceptional.  The schedular rating criteria set forth above reasonably describe these disabilities.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of limited motion in the knee factoring in a wide variety of ways in which functional loss may be manifested, the aftermath of cartilage removal, and characteristics of scars.  As such, they account for the Veteran's right knee surgery with the resultant small and asymptomatic scars.  They also account for his bilateral knee symptoms of pain, some tenderness, some swelling, and grinding, clicking, and/or crepitus plus their resultant impact.

This impact which specifically has been accounted for includes some limitation of motion and some functional loss.  The Veteran, his wife, and his coworkers primarily have reported this as difficulty standing and walking for prolonged periods, difficulty going up and down stairs, great difficulty squatting and getting back up without assistance, and difficulty lifting.  Their reports are competent, like above, and credible since there is no significant reason for doubt.  They are consistent with each other and what was discussed above, to include that the Veteran wears knee braces and occasionally uses a cane.  Further, they are consistent with another finding.  Some gait abnormality indeed has been found in VA treatment records and at the October 2009 VA examination.  

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran has been hospitalized once, much less frequently, due to his knees.  VA treatment records reflect that the Veteran has gone to the emergency department (ED) several times.  Yet he never was admitted overnight.  There also is no indication of marked interference with employment attributable to the Veteran's knees.

Indeed, only indications of interference at a lesser severity than marked exist.  The Veteran and his coworkers have reported that he has trouble working as a contractor at a foreign airport largely as he is on his feet for most of the day.  They are competent, and their credibility remains undisputed.  However, all indications are that the Veteran has missed little work because of his knees.  One coworker noted that he sometimes stays in the office instead of walking around when his knees are bad.  There is some flexibility in his position, that accommodates the restrictions found at the October 2013 VA medical examination that he avoid prolonged standing, prolonged walking, and lifting over 25 pounds.  Some coworkers have noted that the Veteran frequently leaves work early, but this was linked to his migraine headaches and not his knees.  Finally, some interference with employment is encompassed by the assigned schedular ratings, as set forth above.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, neither the Veteran nor his attorney has contended that his knee symptoms are so severe that they render him unable either to secure or to maintain work.  It follows that he does not contend that his service-connected right knee chondromalacia patella now with arthritis, service-connected left knee chondromalacia patella now with arthritis, and/or newly recognized service-connected right knee symptomatic semilunar cartilage removal prevent him from working.

Discussed above was that the Veteran has been employed as a contractor at a foreign airport during the period on appeal.  Given that the Veteran's visits to the ED all occurred in 2013, he likely no longer works abroad.  It is unclear if he has secured any in-country employment.  However, he was believed to be capable of working notwithstanding his knee disabilities as late as the October 2013 examination.  Restrictions indeed were placed on his work, which means the antecedent of work was recognized as possible.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


ORDER

A rating in excess of 10 percent for service-connected right chondromalacia patella, now with arthritis, is denied.

A rating in excess of 10 percent for service-connected left chondromalacia patella, now with arthritis, is denied.  

A separate rating of 10 percent for the now service-connected symptomatic removal of right knee semilunar cartilage is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


